Title: From George Washington to Lieutenant Colonel Joseph Reed, 27 November 1775
From: Washington, George
To: Reed, Joseph



Dear Sir
Cambridge 27th Novr 1775.

Your Letter of the 16th by Post now lyes before me, & I thank you for the attention paid to my Memorandums; the arrival of Money will be an agreeable Circumstance.
I recollect no occurrance of moment since my last, except the taking possession of Cobble Hill on Wednesday night[.] this to my great surprize we did, & have worked on ever since, without receiving a single Shott from Bunkers Hill—the Ship—or Floating Batteries—what all this means we know not, unless some capitol stroke is meditating. I have caused two half Moon Batteries to be thrown up, for occasional use, between Litchmores Point & the Mouth of Cambridge River; and another Work at the Causey going on to Litchmores point to command that pass, & rake the little rivulet which runs by it to Patterson’s Fort. besides these I have been, & mark’d out, three places between Sewells point, & our Lines on Roxbury Neck for Works to be thrown up, and occasionally Mann’d in case of a Sortee, when the Bay gets Froze.
By order of Genl Howe, 300 of the poor Inhabitants of Boston were landed on Saturday last at point Shirley, destitute almost of every thing; the Instant I got notice of it, I informed a Committee of Council thereof; that proper care might be taken of them—Yesterday in the Evening I receivd information that one of them was dead, & two more expiring; & the whole in the most miserable & piteous condition—I have order’d Provision to them till they can be remov’d, but am under dreadful apprehension’s of their communicating the small Pox as it is Rief in Boston—I have forbid any of them coming to this place on that Acct.
A Ship well fraught with Ordinance, Ordinance Stores &ca is

missing, & gives great uneasiness in Boston, her Convoy has been in a fortnight—I have orderd our Arm’d Vessels to keep a good look out for her—the same reasons which restraind you from writing fully, also prevent me, I shall there⟨fore⟩ only add that I am Dr Sir Yr Affecte Hble Serv⟨t⟩.

Go: Washington


If any Waggon should be coming this way, Pray order a qty of good writing Paper to head Quarters; & Sealg Wax.

